Name: Commission Regulation (EEC) No 2612/90 of 10 September 1990 opening an invitation to tender for the sale of baled tobacco held by the German and Greek intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 9 . 90 Official Journal of the European Communities No L 248/9 COMMISSION REGULATION (EEC) No 2612/90 of 10 September 1990 opening an invitation to tender for the sale of baled tobacco held by the German and Greek intervention agencies agencies, with a total weight of 1188 308 kilograms, broken down by variety as shown in the Annex hereto, shall be sold for export . Article 2 The sale shall take place in accordance with the tendering procedure provided for in Regulation (EEC) No 3389/73 . Article 3 The deadline for the submission of tenders at the head ­ quarters of the Commission of the European Communi ­ ties shall be 12 noon local time, on 26 October 1990. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco ('), as last amended by Regulation (EEC) No 1 329/90 (2), and in particular Article 7 (4) thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EEC) No 2205/90 (4), and in particular Article 2 (4) thereof, Whereas Commission Regulation (EEC) No 3389/73(0, as last amended by Regulation (EEC) No 395/90 (6), lays down the procedure and conditions for the sale of tobacco held by intervention agencies ; Whereas, on account of the problems caused by the storage of baled tobacco, and in particular the costs of storage, an invitation to tender should be opened for the sale of the tobacco in lots ; whereas this tobacco should be intended for export, without refund ; Whereas payment for all these lots is made before the tobacco is removed ; whereas it should be provided that, at the request of the successful tenderer, the security should be released progressively as the quantities of tobacco are exported ; Whereas, to avoid distortions in this special case of an invitation to tender for tobacco stored in more than one Member State, the actual conversion rate multiplied by the correcting factor referred to in Article 3 ( 1 ) of Regula ­ tion (EEC) No 1676/85 should be used for the tenders and securities resulting from this invitation to tender ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, Article 4 The closing date referred to in Article 9 ( 1 ) of Regulation (EEC) No 3389/73 for removal of the tobacco by the successful tenderer shall be : (a) at the end of the fourth month following the date of publication of the result of the tendering procedure in the Official Journal of the European Communities, in respect of at least one-third of the lots ; (b) at the end of the sixth month following the said date for the remaining tobacco. Article 5 1 . The security referred to in Article 5 of Regulation (EEC) No 3389/73 must, for the tobacco stored in Germany, be lodged with and in the name of the Bunde ­ sanstalt fur landwirtschaftliche Marktordnung (BALM), Adickesallee 40, D-6000 Frankfurt am Main ; and for the tobacco stored in Greece with and in the name of the Ypiresia Diachirisis Agoron Georgikou Proionton (Ydagep), Acharnon 241 , GR- 10446 Athens. 2. The Commission shall inform the relevant interven ­ tion agency forthwith of the result of the sale by tender. The agency shall immediately release the securities of tenderers whose tenders were inadmissible or who were unsuccessful . Save as otherwise provided in the second subparagraph of Article 7 of Regulation (EEC) No 3389/73, the securities of the successful tenderer or tenderers shall be released once the conditions laid down in Article 7 (c) of that Regulation have been fulfilled. HAS ADOPTED THIS REGULATION : Article 1 Two lots of baled raw tobacco from the 1987 and 1988 harvests, held by the German and Greek intervention (') OJ No L 94, 28. 4. 1970, p. 1 . 0 OJ No L 132, 23. 5. 1990, p. 25. 0 OJ No L 164, 24. 6. 1985, p. 1 . 0 OJ No L 201 , 31 . 7. 1990, p . 9. Ã  OJ No L 345, 15. 12. 1973, p. 47. f) O ! No L 42, 16. 2. 1990, p. 46. No L 248/ 10 Official Journal of the European Communities 11 . 9 . 90 3 . On application by the person concerned, the security shall be released by instalments in proportion to the quantities of tobacco in respect of which the proof referred to in Article 7 (c) of the said Regulation has been furnished. Article 7 Notwithstanding Article 5 ( 1 ) of Regulation (EEC) No 3389/73, the conversion rates to be applied for calculating the tenders and securities in national currencies shall be those in force on the day preceding publication of the notice of invitation to tender for the tobacco referred to in Article 1 and given in the Annex to Commission Regula ­ tion (EEC) No 2492/90 (') ¢ Article 8 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Article 6 Notwithstanding Article 4 (2) of Regulation (EEC) No 3389/73, the price per kilogram of tobacco tendererd must be expressed in ecus per kilogram. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 September 1990 . For the Commission Ray MAC SHARRY Member of the Commission ANNEX Lot No Variety Harvest Weight (kilograms) 1 Tsebelia Basmas 1987 1988 613 254 104 314 \ 717 568 2 Tsebelia Basmas 1987 1988 389 015 81 725 I Il 470 740 Total 1 188 308 (') OJ No L 238, 1 . 9. 1990, p. 45.